Title: To Alexander Hamilton from Rufus King, 26 November 1793
From: King, Rufus
To: Hamilton, Alexander



Newyork 26 Nov. 1793
Dear Sir,

About a Fortnight since I wrote to you intimating the probability that Mr. Jay & I should call on you and General Knox on the subject of Mr Genets Declaration that he would appeal from the President to the people. A letter of this date from Mr. Jay & me will inform you & the General of the present posture of this Business—you will perceive that the Statement that we have concluded to publish, is an exact Transcript of your Letter to me of the 13th. of August, omitting such circumstances as you desired should not be communicated, and containing only such as you permitted to be freely used.
Altho’ this statement goes beyound the part of Genet’s Declaration that he would appeal to the People yet the history of the transaction, in the Course of which the declaration was made, shews that the interview between Genet & Dallas respected a public Concern; & that Dallas’s authority was derived from the President; we have therefore thought it requisite to announce to the Public that we should shortly lay before them a particular Statement of the Evidence & Circumstances of the Transaction.
The occasion is so extraordinary that nothing but the most decisive conduct can satisfy the Public. In what light this affair may be viewed by the President, or what will be the conduct of Jefferson I can only conjecture. I have no hesitation in deciding that the Evidence in the Office of foreign affairs ought to be furnished, and in case any Scruples prevail in supplying it, I would notwithstanding lay it before the public. The communications both public & private, which weigh on this occasion, are of the first magnitude, & I am confident that you will agree with me that no half way, or imperfect measures, can be adopted. Mr. Jay whose conversations with General Knox were more copious than mine entertains no doubt of his decision on this occasion, which if rightly used, can not fail to advance the order & security of our Government.
Yours sincerely

Rufus King
Alexander Hamilton


P. S. Delay will give time for the formation of Parties. I therefore conclude that you will perceive the necessity of immediate measures.

